DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US Patent Application Publication No. 2004/0159115, previously of record) in view of Sommer (US Patent Application Publication no. 2010/0307191, previously of record).
Regarding claim 15, Matsunaga discloses a control system for a multi-capacity compressor configured to operate in at least two capacity settings, said control system comprising:
an alternating current line voltage source (commercial electric source 11, see paragraph [0042] and figures 4 and 5) configured to power the multi-capacity compressor;
a variable-frequency drive (inverter device 12, see paragraph [0042] and figures 4 and 5) coupled to said AC line voltage source and configured to power the multi-capacity compressor to operate at a variable speed; and
a processor (control means 24, see figure 4 and paragraph [0037]) coupled to said AC line voltage source and said variable frequency drive, said processor configured to:
during operation of the multi-capacity compressor, selectively couple said AC line voltage source and said variable-frequency drive to the multi-capacity compressor to operate the multi-capacity compressor in response to a load determined for the multi-capacity compressor (see figures 4 and 5 and paragraph [0026]), and
transmit a capacity control signal to the multi-capacity compressor (the processor is not part of the compressor, and therefore must transmit a control signal in order to control the compressor as disclosed), the control signal configured to select one of the at least two capacity settings at which the multi-capacity compressor is to operate while the multi-capacity compressor is being powered by the selectively coupled one of said AC line voltage source or said variable-frequency drive.
It is noted that the variable frequency drive of Matsumoto et al. is not explicitly disclosed to also be variable voltage.
However, Sommer explicitly discloses a multistage compressor (28, see abstract) powered by a variable speed drive (26, see paragraph [0026]) which is a variable-voltage variable-frequency drive (see paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the variable frequency drive of Matsumoto as a variable voltage variable frequency drive, as is disclosed by Sommer, in order to permit a greater variety of compression ratios in the system.

Regarding claim 16, the processor of Matsumoto is further configured to transmit a speed control signal to said variable-frequency drive to set the variable speed at which the multi-capacity compressor operates (see figures 4 and 5; see also paragraph [0037]).

Regarding claim 19, said AC line voltage source comprises a switch network (switchover means 23, see figures 4 and 5 and paragraph [0043]) through which an AC line voltage is switched, the AC line voltage comprising a 60 Hz 240 volt signal (this is the standard American voltage and frequency for a heavy duty application, such as an electrical oven, a dryer, etc.).

Regarding claim 20, said AC line voltage source comprises a switch network (switchover means 23) through which an AC line voltage is switched, the AC line voltage being at 115 volts (this is standard for an appliance that is not heavy duty; wall outlets are in the 110-120 volts range).

Regarding claim 21, the system of Matsunaga further comprises a bypass circuit (23, see figures 4 and 5) coupled to said variable-frequency drive, said bypass circuit configured to supply power to the multi-capacity compressor using said AC line voltage source coupled in series with a capacitor (run capacitor, which is part of the motor that moves the compressor), and bypass said variable-voltage variable-frequency drive.

Claim 5-10, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US Patent Application Publication No. 2004/0159115, previously of record) and Chen et al (US Patent Application Publication No. 2012/0090337, previously of record).
Regarding claim 5, Matsunaga et al. discloses a control system for a multi-capacity compressor, said control system comprising:
an alternating current line voltage source (commercial electric source, see paragraph [0042]) configured to power the multi-capacity compressor;
a variable-frequency drive (12, see figures 4 and 5 and paragraph [0037]) coupled to said AC line voltage source and configured to power the multi-capacity compressor to operate at a variable speed;
and
a processor (control means 24, see figures 4 and 5 and paragraph [0037]) coupled to said AC line voltage source and said variable-voltage variable-frequency drive, said processor configured to:
during operation of the multi-capacity compressor, selectively couple said AC line voltage source and said variable-voltage variable-frequency drive to the multi-capacity compressor to power the multi-capacity compressor, based on a load determined for the multi-capacity compressor (see paragraph [0037]), and
transmit a capacity control signal to the multi-capacity compressor, the control signal being instructive to operate the multi-capacity compressor at the selected speed (see paragraph [0043]) while the multi-capacity compressor is being powered by the selectively coupled one of said AC line voltage source or said variable-voltage variable-frequency drive.
It is noted that the processor of Matsumoto et al. is not explicitly disclosed to select one of a high, medium, or low capacity setting as such for the compressor.
However, Chen et al explicitly discloses a compressor controller (710, see paragraph [0244]), which may be a processor (see paragraph [0061]), and which is configured to store in memory instructions to operate the compressor at high, medium, or low capacity (see paragraph [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the processor of Matsumoto et al. to operate the compressor of Matsumoto et al. at high, medium, or low capacity, as is disclosed by Chen et al, in order to fulfil the purpose of Chen et al of operating the system more efficiently (see abstract of Chen et al).
It is noted that the variable frequency drive of Matsumoto et al is not explicitly disclosed to also be variable voltage.
However, Sommer explicitly discloses a multistage compressor (28, see abstract) powered by a variable speed drive (26, see paragraph [0026]) which is a variable-voltage variable-frequency drive (see paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the variable frequency drive of Matsumoto et al. in view of Chen as a variable voltage variable frequency drive, as is disclosed by Sommer, in order to permit a greater variety of compression ratios in the system.

Regarding claim 6, it is noted that although the processor of Matsunaga et al. is disclosed to use sensed temperature values for both indoors and outdoors (see paragraph [0043]) as inputs, and to select the operating speed based on inputs (see paragraph [0042]), Matsunaga et al. does not explicitly disclose that the processor is further configured to:
determine one of a cooling load and a heating load for the multi-capacity compressor; and
select, based on the one of the cooling load or the heating load, a capacity setting at which the multi-capacity compressor is to operate, the capacity setting selected from among the high-capacity setting, the medium-capacity setting, and the low-capacity setting.
However, Chen et al. explicitly discloses a compressor controller (710, see paragraph [0244]), which may be a processor (see paragraph [0061]), and which is configured to store in memory instructions to operate the compressor at high, medium, or low capacity (see paragraph [0244]).
Therefore, it would have been obvious too ne of ordinary skill in the art at the time the application was first filed to configure the processor of Matsunaga et al. to operate the compressor of Matsunaga et al. at high, medium, or low capacity, as is disclosed by Chen et al, in order to fulfil the purpose of Chen et al. of operating the system more efficiently (see abstract of Chen et al).

Regarding claim 7, the system of Matsunaga et al. is capable of heating as well as cooling (see paragraph [0024]). Therefore, the processor of Matsunaga et al. in view of Sommer and further in view of Chen et al. is configured to select the high-capacity setting when in a heating mode and the load indicates high capacity is required.

Regarding claim 8, the processor of Matsunaga et al in view of Sommer and further in view of Chen et al is further configured to:
select the high-capacity setting when the cooling load is above a first threshold;
select the medium-capacity setting when the cooling load is below the first threshold and above a second threshold; and
select the low-capacity setting when the cooling load is below the second threshold (all of these are specifics of matching the load; the highest capacity corresponds to the highest demand, and lowest capacity to lowest demand; see paragraph [0144] of Chen et al).

Regarding claim 9, said processor is further configured to transmit a speed control signal to said variable voltage variable frequency drive to set the variable speed at which the multi capacity compressor operates (see paragraph [0012] of Matsunaga et al).

Regarding claim 10, said processor is further configured to select the variable speed at which the multi-capacity compressor operates according to a measured cooling load that is based on a function of a temperature set point for an interior space (using an existing thermostat, see paragraph [0049]) and a measured ambient temperature of an exterior space (see paragraph [0050] of Chen et al).

Regarding claim 12, the control system further comprises a bypass circuit coupled to said variable-voltage variable-frequency drive, said bypass circuit being configured to supply power to the multi-capacity compressor using said AC lien voltage source coupled n series with a run capacitor (a run capacitor is part of the motor used to rotate the compressor0, and bypass said variable-voltage variable-frequency drive (see paragraph [0042] and figures 5 and 6 of Matsunaga et al).

Regarding claim 13, it is noted that Matsunaga et al. alone does not explicitly disclose that the processor is further configured to operate the multi-capacity compressor exclusively at the high-capacity setting when powered by the AC line voltage source.
However, it is old and well known that every conversion of one form of energy to another reduces overall efficiency, because some energy is lost (this is one expression of the second law of thermodynamics). This means bypassing the variable-voltage variable-speed drive conveys more energy to the compressor than when tis i not bypassed. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to operate the compressor at the high capacity setting when bypassing the variable-voltage variable-frequency drive in order to make optimum use of the available energy when operating under a high load.

Regarding claim 14, the processor of Matsunaga et al. in view of Sommer and Chen et al. is further configured to select the variable speed at which the multi-capacity compressor operates according to a measured load that is based on a function of a set point for an interior space and a measured ambient temperature of an exterior space (see paragraph [0050] of Chen et al, which explicitly discloses selection between high, medium, and low speeds using a combination of thermostat signals and outdoor temperature).

Regarding claim 17, most elements are disclosed by Matsunaga in view of Sommer, as explicitly addressed in the above rejection of claim 15.
It is noted that Matsunaga does not explicitly disclose the use of a measured ambient temperature of an exterior space in combination with the interior space temperature set point.
However, Chen et al. discloses the use of both a temperature set point for an interior space (see paragraph [0049]) and a measured ambient temperature of an exterior space (see paragraph [0050]) to select compressor speed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a measured ambient temperature of an exterior space as well as the temperature set point for the interior space to control the compressor speed in order to more accurately determine the load by including the effect of the outside temperature.

Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US Patent Application Publication no. 2004/0159115, previously of record) in view of Sommer (US Patent Application Publication NO. 2010/0307191, previously of record) as applied to claim 15 above for claim 18, and further in view of Chen (US Patent Application Publication No. 2012/0090337, previously of record) as applied to claim 5 above for claim 11, and furthermore in view of Cheng et al (US Patent Application Publication No. 2014/0180483, previously of record).
Regarding claims 11 and 18, most elements are disclosed by Matsunaga in view of Sommer (for claim 18) or Matsunaga in view of Sommer and further in view of Chen (for claim 11), as detailed above.
It is noted that Matsunaga in view of Sommer (or in view of Summer and Chen) does not explicitly disclose the connection of the compressor to the AC line voltage source and variable-voltage variable-frequency drive to be in response to an estimated cooling load or an estimated heating load.
However, Cheng et al. explicitly discloses using an estimated thermal load (“thermal load” refers to both heating and cooling loads) to determine the compressor speed for an HVAC system (see paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use an estimated cooling load to determine compressor speed, as is disclosed by Cheng et al, in order to more efficiently control the system. Furthermore, because the required compressor speed determined whether the variable frequency drive or the AC voltage source is used to power the compressor, this also involves using the estimated load to determine which power source to couple to the compressor.


Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the specific recitation of always bypassing the variable-voltage variable-frequency drive while operating in heating mode, while sometimes using the variable-voltage variable-frequency drive while operating in cooling mode, is neither suggested nor disclosed by the prior art of record.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 8 that claim 13 has been amended to overcome the rejections under 112(a) and 112(b). This is true, and the rejections have not been maintained.
It is argued on page 8 that Matsunaga does not describe the selection of any capacity setting in response to a determined load.
The applicant’s attention is respectfully called to figure 5 of Matsunaga, cited in the above rejection as well as the non-final rejection of November 1, 2021. In particular, steps St2, St4, St6, and St8 are about comparing the amount of cooling provided to the demand, and steps St3, St5, St7, and St9 are about adjusting the frequency at which the compressor is operated accordingly. Therefore, the argument that the capacity setting of Matsunaga is not in response to a determined load is unpersuasive.
It is argued on page 9 that Matsunaga does not disclose selecting the commercial source based on a selected capacity setting or particular load.
As noted in the Final Office Action of May 18, 2021, and the Advisory Action of September22, 2021, whether or not the compressor needs to be powered does depend upon whether there is sufficient load to require it. Therefore, the argument continues to be unpersuasive.
It is argued on page 9 that there is no identification of where, in Matsunaga, the controller determines whether or not to power the compressor based on a thermal load.
The examiner notes that figure 5, which was previously cited, indicates clearly that any given compressor may or may not be on to meet a particular load. Furthermore, figure 6 indicates in steps St11 and ST12 that if the first compressor is insufficient to meet all thermal load, the second compressor will be used to help meet the load. Furthermore, the abstract, which was also previously cited, indicates that the number of compressor which is used changes to meet the load, with a maximum of two in use at a time but no minimum. Therefore, the argument is unpersuasive.
It is argued on page 9 that because claim 15 recites “during operation of the multi-capacity compressor” means that the determination of whether to power a compressor does not render obvious the recitations of the claims.
However, while the compressor is operating, the controller of Matsunaga continues to determine how fast and whether to continue operating the compressor, as illustrated by figure 5, which was cited in the rejection. Therefore, the argument is unpersuasive.
It is argued on page 10 that Matsunaga determines whether or not to bypass the inverter according to whether or not the inverter is operating normally, and not according to the load.
However, as detailed above, whether or not there is sufficient load to merit running the compressor determines whether or not to run the compressor, and this is determined while the compressor is in operation. Furthermore, the limitations of the claims only require that certain inputs be used; there is no recitation that additional elements, such as whether or not the inverter is operating normally, must not also be used. Finally, if the compressor is not operating, the inverter is not operating, and abnormal operation of the inverter cannot be used as an input if the inverter is not operating. Therefore, the argument is unpersuasive.
It is argued on page 10 that Sommer does not remedy the deficiency of Matsunaga. As Matsunaga is not deficient, the argument is unpersuasive.
It is argued on page 11 that claims 16 and 19-22 are allowable as depending on allowable claim 15. Because claim 15 is not allowable, the argument is unpersuasive.
The same argument regarding “during operation of the multi-capacity compressor” is presented on page 12 regarding claim 5 as was previously presented concerning claim 15. The argument is no more persuasive upon repetition.
It is argued on page 13 that claims 6-10, 12-14, and 17 are allowable as depending upon allowable claims. As claims 5 and 15 are not allowable, the argument is unpersuasive.
It is argued on page 13 that claims 11 and 18 are allowable as depending upon an allowable claim. As claims 5 and 15 are not allowable, the argument is unpersuasive.
It is argued on pages 13-14 that Cheng fails to overcome the deficiencies of Matsunaga. As Matsunaga is not deficient, the argument is unpersuasive.
It is argued on page 14 that claim 15 is allowable because it includes recitations “similar to” those of claim 5. As claim 5 does not include allowable recitations, and also because “similar to” is not the same as “having the same scope as”, the argument is unpersuasive.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763